Title: From James Madison to George W. Erving, 20 February 1806
From: Madison, James
To: Erving, George W.


                    
                        Sir
                        Department of State Feby the 20th. 1806
                    
                    The letters which I have received from you since your arrival at Madrid are under dates of 25th. Octr. 20 Novr. and 7th. Decr. last.
                    The communications made in the last relating to the general dispositions of the Spanish government and of the presiding character in its councils, are not without importance; but in the actual posture of the relations between the two Countries, it continues to be the purpose of the President that the reserve enjoined in my letter of the 1st. Novr. towards the Spanish Government should be strictly maintained. It is deemed improper, after the result given by Spain to the overtures by an extraordinary mission from the Uited States, that any further negociations should be either instituted or invited on our part. The impropriety of this course is strengthened also by other considerations, particularly those arising from the Spanish measures in our neighbourhood, some of which are explained in the papers herewith enclosed.
                    You will find by extracts also enclosed from late communications from Governor Claiborne, that it had become necessary to put an end to the protracted continuance of the Marquis de Casa Calvo, Morales, and other Spanish Agents within the country ceded to the United States. It has been the effect of an indulgence that their departure was not much sooner required. In the present crisis, and under every appearance that it was procrastinated unnecessarily, and with a view to the means of an insiduous influence, the measure had become an ordinary precaution, as well as a necessary mark of self-respect.
                    
                    The enclosed publications of the correspondence of and with the Marquis de Yrujo, which have manifestly proceeded directly or indirectly from himself, need no particular comment; and the President directs that you lay them without any comment whatever before the Spanish Government.
                    General Miranda, who arrived in this Country not very long since from England, has lately proceeded from the port of New York under circumstances which have awakened the suspicions and complaints both of the French and Spanish Ministers. The enclosed copies of the correspondence with the former will enable you to controul the effect of any misrepresentations which may be made of it to the Spanish Government.
                    For the proceedings of Congress and the measures depending before them, I refer to the series of Newspapers which are herewith conveyed. I have the honor to be with great respect Sir your obt. Servt.
                    
                        James Madison
                    
                